DETAILED ACTION
This Office Action is in response to an application filed on June 11, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit to Provisional Application No. 62/941,219 filed on November 27, 2019, and as a Continuation-in-Part from U.S. Application No. 15/920,855 filed on March 14, 2018, now U.S. Patent No. 10,778,714, which claims domestic benefit from Provisional Application No. 62/537,382 filed on July 26, 2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. U.S. Patent No. 10,778,714.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s):  

With regard to independent claim 14, same claim is an obvious variation of independent claim 1 of U.S. Patent No. U.S. Patent No. 10,778,714, as claim 14 of the instant application recites “continuously collecting data on monetary impact of current and/or potential cyber attacks…”, and, “calculating the cyber attack monetary impact based on the correlated and the cleansed data, wherein the calculation is based on both the monetary data and the cyber attack risk data”, in lieu of reciting “continuously collecting data on risks of current and/or potential cyber attacks…”, and, “calculating a composite [security threat index] based on the correlated data”, as appears in claim 1 of U.S. Patent No. 10,778,714.  This is because the claimed invention of one is merely a substation of previously-known elements in the other, and in the combination, each element would have merely performed the same function as it did separately, and the ordinarily-skilled artisan would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  This rationale is equally applicable to independent claim 1 of the instant application in view of the system of independent claim 15 of U.S. Patent No. 10,778,714.  



Allowable Subject Matter
Claims 1-20 would be allowable should Applicant overcome the double patenting rejection(s) set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Ng, et al., U.S. Pub. No. 2016/0248800
Sim-Tang, et al., U.S. Pub. No. 2006/0101384

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
January 15, 2022